Smith, C. J.,
delivered the opinion of the court.
The appellee, was tried in the court below on an indictment charging him with having had carnal knowledge of an unmarrid female, of previously chaste character, younger than himself, over the age of twelve and under the age of eighteen years of age. At the close of the evidence the court instructed the jury to find the appellee not guilty, and there was a verdict and judgment accordingly, from which the state appeals.
The ground upon which the jury were instructed to acquit the appellee, according to the brief of counsel for the appellant, was that the testimony óf the injured female was uncorroborated.
As pointed out by counsel for the appellee, an appeal from a judgment rendered on a verdict of acquittal pursuant to an instruction-to the jury so to do does not present a question of law for decision by this court under section 40, Code of 19.06 (Hemingway’s Code, section 16). State v. Willingham, 86 Miss. 203, 38 So. 334; State v. Brooks, 102 Miss. 661, 59 So. 860; City of Jackson v. Harland, 112 Miss. 41, 72 So. 850. Consequently the appeal will be dismissed.

Dismissed.